Citation Nr: 0216660	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-01 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial compensable evaluation for 
service-connected neurological residuals of an inservice 
shrapnel wound to the left leg.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had several periods of active duty for training, 
including from October 1956 to April 1957.

The matter as to service connection for PTSD comes to the 
Board of Veterans' Appeals (Board) from a July 1999 rating 
decision by the Department of Veterans Affairs (VA) Houston, 
Texas Regional Office (RO).  With respect to the issue of an 
increased evaluation for the veteran's neurological residuals 
of an inservice shrapnel wound to the left leg, this matter 
comes to the Board by way of the Board's decision rendered in 
April 2001 and the subsequent rating decision dated in May 
2001, awarding a noncompensable evaluation for the same.  

The Board remanded the issue of service connection for PTSD 
in April 2001 for further development, and the RO completed 
those actions to the extent possible. Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran did not engage in combat with the enemy, and 
he does not have PTSD due to a verified service stressor.

3.  The veteran's neurological residuals of an inservice 
shrapnel wound to the left leg are manifested by diminished 
sensation and no more than mild restriction of function, 
without evidence of severe to complete paralysis of the 
internal saphenous nerve.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.304(f) (1998); 38 C.F.R. §§ 
3.303, 3.304(f) (2002).

2.  Neurological residuals of an inservice shrapnel wound to 
the left leg are not compensably disabling.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.124a, 
Diagnostic Code 8527 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
July 1999 and May 2001 rating decisions with notice of the 
same, a personal hearing held before a Member of the Board in 
March 2001, the April 2001 Board Remand, development letters 
dated in June 2001 and November 2001, statements of the case 
in October 1999 and October 2001, and the supplemental 
statements of the case (SSOC) dated in April 2002 and August 
2002, the veteran was provided with the applicable law and 
regulations and gave adequate notice as to the evidence 
needed to substantiate his claims.  In addition, the April 
2001 Remand explained in detail the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of the parties to secure evidence.  The 
Board's April 2001 remand also informed the veteran of the 
regulatory change to 38 C.F.R. § 3.304(f) pertaining to 
service connection for PTSD.  Thus, the Board is satisfied 
that the all notice as required by the VCAA has been provided 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured 
several VA examinations, VA treatment records, and statements 
from the veteran.  The Board finds that the duty to assist 
the veteran with the development of his claim is satisfied.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

I. Factual Background

The veteran's service medical records do not reflect any 
notations, diagnoses, or complaints of PTSD.  

VA examination in May 1977 reveals on inspection of the lower 
joints no evidence of atrophy or deformity, some tenderness 
to pressure, normal pedal pulses, and equal discomfort 
bilaterally.  On VA examination in August 1982, the veteran 
complained of shooting pains in his left lower extremity.  No 
atrophy, muscle loss, or tenderness was evident.  

VA outpatient records extending from January to September 
1994 show complaints of pain and numbness of the left leg 
beginning in June 1994.  VA x-ray study of the tibia dated in 
April 1998 reflects that the bones and soft tissue were 
intact; there was no evidence of periosteal reaction or 
avulsion.  VA medical certificate dated in April 1998 
reflects complaints of throbbing pain in the left shin and 
knee.  The veteran also complained of depression over the 
issue of his left leg pain.  VA November 1998 and January, 
March, and May 1999 treatment records reflect assessments of 
rule out PTSD and major depression.  

On VA examination of the joints conducted in December 1998, 
the examiner recited the history of the veteran's inservice 
injury due to shrapnel wound of the left proximal tibia just 
beneath the knee joint.  In addition to the scarring that 
resulted from the incident, the examiner described one 
centimeter of atrophy as compared to the right thigh, 
tenderness and patch hypesthesia around the scarred area, 
stocking glove distribution hypesthesia in the bilateral 
lower extremities, a decrease in the bilateral pulses in both 
lower extremities, and a diffuse general lower extremity 
weakness common to diabetics.  The veteran showed 50 percent 
normal strength in both quad muscles bilaterally.  Overall, 
there was diminished sensation in the saphenous nerve 
distribution.  Prior bone damage that had occurred at the 
time the shrapnel was removed was healed and the examiner 
remarked that the pain the veteran complained of was due to 
his diabetes and not due to the inservice injury.  The 
examiner noted that the veteran had experienced a mild amount 
of restriction of function and difficulty with pain in his 
left lower extremity due to the shrapnel injury.  The injury 
was noted not to be disabling.  

A PTSD examination in December 1998 noted the veteran's 
complaints of depression secondary to the shrapnel wound he 
experienced in service.  On mental status examination, the 
examiner noted that the diagnostic criteria for PTSD had not 
been met.  Specifically noted is that neither the stressor 
nor the symptoms and clinical findings satisfied the relevant 
rating criteria for a diagnosis of PTSD.

VA outpatient records extending from April 1998 to March 2001 
reflect complaints of pain, swelling, and weakness associated 
with the veteran's left leg.  Clinical records associated 
with treatment for depression are also included.  In an April 
1998 x-ray study, it is noted that the bones and soft tissue 
were in tact and that there was no evidence of periosteal 
reaction or avulsion.  In a September 1998 record, the 
examiner noted that the veteran's psychiatric symptoms did 
not meet the criteria for a diagnosis of PTSD.  VA medical 
certificate dated in November 2000 reflects complaints of 
persistent swelling of the left lower extremity, worse with 
weather changes.  The examination primarily dealt with the 
left knee.  

In March 2001, the veteran had a personal hearing, at which 
time he reported the inservice incident that caused damage to 
his left knee and lower extremity.  See personal hearing 
transcript (T.) at 3, 4.  He stated that the pain was intense 
and at times, he could hardly walk.  (T.) at 4.  The veteran 
also stated that the pain caused him to suffer mentally.  
(T.) at 5.  

In April 2001, the Board granted service connection for 
neurological residuals of the inservice shrapnel wound to the 
left leg.  In a May 2001 rating decision, the RO awarded a 
zero percent rating for the veteran's service-connected 
injury to left saphenous nerve secondary to disability of 
left knee scar.  Service connection is otherwise in effect 
for scar of the left knee, rated 10 percent disabling and 
depressive disorder, rated 10 percent disabling.  

A VA examination dated in September 2001 related mostly to 
symptoms of the scarred area surrounding the veteran's left 
knee.  A diagnosis of left leg shrapnel wound is indicated.  
The examiner noted evidence of some sensitivity about the 
medial scar near the saphenous nerve, but distally, the 
veteran was neurovascularly intact with full strength and 
sensation.  

II.	Pertinent Rating Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110 (West 1991 & Supp. 2002).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

The lack of evidence of current disability necessarily means 
that the veteran's claim fails.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

Under the pre-revised regulation, entitlement to service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition with credible supporting 
evidence that the claimed inservice stressor actually 
occurred and a link, established by medical evidence, between 
the current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2002), 
provides: Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The veteran's disability is rated under the directives of 38 
C.F.R. § 4.124a for Diseases of the Peripheral Nerves.  Those 
types of disabilities are rated based on complete and 
incomplete paralysis of various nerves.  The term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.

Diagnostic Code 8527 governs ratings for disability 
associated with the internal saphenous nerve.  Under 38 
C.F.R. § 4.124a, Diagnostic Codes 8527, 8627, and 8727 
(2001), a noncompensable evaluation is warranted for mild to 
moderate paralysis, neuritis, and neuralgia of the internal 
saphenous nerve.  A maximum schedular evaluation of 10 
percent is warranted for severe to complete paralysis, 
neuritis, and neuralgia of the internal saphenous nerve.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip. op. at 9.  

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2002).

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

III.	Analysis

The veteran contends that he has PTSD as a result of a 
shrapnel injury that he sustained in Texas during a period of 
training.  He maintains that he has nightmares from this 
incident.  The veteran also contends that his disability 
associated with neurological residuals of an inservice 
shrapnel wound to the left leg is more disabling than the 
current 10 percent evaluation encompasses.  Specifically, he 
complains of acute and persistent pain associated with his 
residual disability affecting the lower left leg.  The Board 
has addressed these matters separately below.

Service Connection

The Board notes initially that the veteran's claim for 
service connection for PTSD necessarily fails.  Essentially, 
there is no diagnosis of PTSD of record, and in fact, there 
are notations that the veteran's symptoms of depression and 
anxiety specifically do not meet the rating criteria for 
PTSD.  In this regard, a VA examination in December 1998 
found that neither the stressor nor the symptoms and clinical 
findings satisfied the relevant rating criteria for a 
diagnosis of PTSD.  The examiner reviewed the veteran's 
claims file and was well aware of his claimed stressor and 
medical history.  Such medical conclusion is of high 
probative value and one that the Board is not free to 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991); see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
record does not reveal any competent medical opinion, based 
on an accurate and comprehensive review of the relevant facts 
of this case, refuting that conclusion.  The lack of evidence 
of current disability means that the veteran's claim fails.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Thus, on 
this basis, the veteran's service connection claim for PTSD 
must be denied.

The Board recognizes the veteran's contentions that his 
inservice injury caused by shrapnel wound was a serious 
traumatic event that contributed to the onset of PTSD.  He 
maintains that he has recurring nightmares about the incident 
and experiences persistent symptoms associated with PTSD.  
While the Board does not doubt the veteran's statements, his 
words alone do not constitute objective clinical evidence so 
as to render his opinions medically competent for the purpose 
of service connection.  In this regard, the Board would point 
out that a lay person, untrained in the field of medical 
diagnostics, is incompetent to offer an opinion, which 
requires specialized medical knowledge.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Neither the veteran nor his representative has 
offered any competent medical evidence in support of the 
claim on appeal.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  Thus, on this basis as well, the veteran's claim 
fails.  

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, such doubt will be resolved 
in favor of the veteran.  Nonetheless, under the facts of 
this case, there remains no reasonable doubt so as to decide 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  There simply is no diagnosis of 
current PTSD; thus, the veteran's service connection claim is 
denied.  



Increased rating claim

Neurological residuals of an inservice shrapnel wound to the 
left leg are evaluated pursuant to Diagnostic Code 8527, as 
noted herein.  Essentially, absent competent evidence of 
severe to complete paralysis, a compensable evaluation is not 
warranted.  Under these facts, the Board notes at the outset, 
that the veteran's left leg disability does not warrant a 
compensable evaluation.  In that the veteran disagreed with 
the initial rating decision in which the RO granted service 
connection for his neurological residuals of injury to the 
left leg, the Board has reviewed the record in its entirety 
prior to rendering a final determination.  See supra 
Fenderson, 12 Vet. App. at 119.  

On a review of the claims folder as a whole and after 
applying the pertinent medical evidence of record to the 
rating criteria under Diagnostic Code 8527, the Board notes 
that the current rating for a noncompensable evaluation for 
the veteran's neurological residuals of an inservice shrapnel 
wound to the left leg is appropriate.  In general, the 
clinical data of record do not support evidence of paralysis 
of the internal saphenous nerve which is severe.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8527.  The most recent VA 
outpatient reports dated from April 1998 to March 2001 noted 
herein do not reflect treatment for increased severity 
associated with the veteran's service-connected disability of 
the left lower extremity.  Overall, the remaining medical 
evidence of record consists of complaints of numbness and 
some sensory deficit.  There are indications as reported 
above that the veteran has experienced a mild amount of 
restriction of function and difficulty with pain of the left 
lower extremity due to the shrapnel injury.  This description 
by a medical professional is consistent with the currently-
assigned rating.  By the same token, the VA examiner in 1998 
noted that the veteran's complaints of pain in the bilateral 
lower extremities were a direct result of his diabetes.  The 
Board may not consider symptoms unrelated to the service-
connected disability.  See 38 C.F.R. § 4.14 (2002) (the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided). 

In sum, the Board concludes that the evidence does not 
demonstrate, nor does the veteran contend, that paralysis is 
severe to complete, as would warrant a compensable evaluation 
under the pertinent rating code.  38 C.F.R. § 4.124a, 
Diagnostic Code 8527.  Thus, the veteran's increased rating 
claim is denied.  There is no indication that the service-
connected neurological residuals were other than 
noncompensable during the pendency of the appeal, and staged 
ratings are not warranted.  See supra Fenderson, 12 Vet. 
App. at 119.

In that there is no question as to the applicability of one 
rating over a higher rating, the current noncompensable 
evaluation most nearly approximates the impairment associated 
with the veteran's neurological residuals of the lower left 
leg related to the inservice shrapnel wound.  38 C.F.R. 
§ 4.7.  


ORDER

Service connection for PTSD is denied.  

An initial compensable evaluation for neurological residuals 
of inservice shrapnel wound to the left leg is denied.  


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

